UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7754



ROBERT JAMES CASON,

                                              Plaintiff - Appellant,

          versus


ALFRED NANCE; JOSEPH P. SACCHET, Warden, MCIH;
KEVIN    CLARK,    Baltimore     City   Police
Commissioner; STEVEN MAYHAN, Officer; WHITE,
Officer; WILLIAM DENFORD, Officer; PATRICIA
JESSAMY, States Attorney for the City of
Baltimore;   BRIAN   FISH,   Assistant  States
Attorney; MR. YORK, Assistant States Attorney;
STANLEY H. NEEDLEMAN, P.A.; GERALDINE SWEENEY;
EDWARD SMITH, JR., P.A.; RICHARD RYDELEK;
DONNA K. MCCORMICK,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
2780-AMD)


Submitted:   February 9, 2005           Decided:    February 16, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Cason, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Robert James Cason appeals a district court order denying

his motion for reconsideration under Rule 60 of the Federal Rules

of Civil Procedure.   We have reviewed the record and the district

court order and affirm for the reasons stated by the district

court.   See Cason v. Nance, No. CA-04-2780-AMD (D. Md. Oct. 20,

2004).   We deny Cason’s motion for appointment of counsel.    We also

deny his request, made in his supplement, for permission to file in

this court a petition for a writ of habeas corpus.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                              AFFIRMED




                               - 3 -